ORDER
This case has been scheduled for oral argument on September 18, 2001. Upon careful examination of the joint appendix filed by appellant Kenneth Mitán, it is evident that this document, which comprises excerpts from the lower court record, is so deficient that the court cannot adequately prepare for oral argument nor rely on it for an effective understanding of the issues presented. See Fed. R.App. P. 30, 6th Cir. Rule 30(a).
The court notes that appellant’s counsel was given four extensions of time in which *268to prepare the joint appendix from a very simple district court record. This makes the quality of the joint appendix even less defensible. While this court is traditionally reluctant to dispose of an appeal other than on the merits, it has exercised its authority to impose sanctions in appropriate circumstances. Skalka v. Fernald Environmental Restoration Management Corp., 178 F.3d 414, 419, fn.1 (6th Cir.1999); Allen v. Perry, No. 96-3052 (6th Cir. Oct. 22, 1997). The panel concludes that the joint appendix is so out of compliance with the local rules that sanctions are warranted under 6th Cir. Rule 30(m) and it therefore orders this appeal DISMISSED WITH PREJUDICE.